      Case 2:20-cv-03628-JCJ Document 32 Filed 04/13/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA



LALISHA BARROW,                  :
                                 :    CIVIL ACTION
           Plaintiff             :
                                 :
     vs.                         :    NO. 20-CV-3628
                                 :
TRANS UNION, LLC,                :
                                 :
           Defendant             :



                               O R D E R


     AND NOW, this      9th      day of April, 2021, upon

consideration of Defendant’s Motion for Judgment on the

Pleadings (Doc. No. 16), Plaintiff’s Response in Opposition

thereto with Partial Cross-Motion for Judgment on the Pleadings

Re: Accuracy or, in the Alternative to Amend the Complaint (Doc.

Nos. 19 and 20) and Defendant’s Reply in Support and Opposition

to Plaintiff’s Cross-Motions (Doc. No. 25), it is hereby ORDERED

that the Parties’ Motions are DENIED for the reasons outlined in

the preceding Memorandum Opinion.


                                          BY THE COURT:



                                            s/ J. Curtis Joyner

                                          ____________________________
                                          J. CURTIS JOYNER,        J.

                                     25
